lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 No. 405 EAL 2013

Petitioner :
: Petition for Allowance of Appea| from the

: Unpub|ished Memorandum and Order
v. : of the Superior Court at No. 739 EDA

: 2012 filed Ju|y 22, 2013, vacating the

: Judgment of Sentence of the Philadelphia

CARl\/lEN ROSSl, 1 Court of Common Pleas at No.
: CP-51-CR-0001302-2011 filed February 3,
Respohdeht : 2012
ORDER
PER CUR|AM

AND NOW, this 26th day of August, 2014, the Petition for Allowance of Appea| is
GRANTED, the order of the Superior Court is VACATED, and the matter is
REMANDED to that court for reconsideration in light of Commonwealth v. Castro,
19 EAP 2013, 2014 Pa. Lexis 1515 (Pa. filed June 16, 2014). Jurisdiction relinquished